McAdam, J.
I dissent from the conclusion reached by my associates. The action is founded on an allegation of performance of the condition of the policy that, “if fire occur, the insured shall give immediate notice of any loss thereby to this company.” The proofs do not sustain the allegation, nor could a finding by the jury to that effect be sustained. The facts being undisputed, the question of what constituted timely notice was one of law for the court, VanTassel v. Insurance Co., 72 Hun, at pages 146, 147, and was, in my opinion, correctly decided by it,—a conclusion which ought to lead to affirmance.